UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1935


JUSTIN GREENUP,

                    Plaintiff - Appellant,

             v.

CSX TRANSPORTATION, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-cv-01295-CCB)


Submitted: October 16, 2020                                 Decided: November 10, 2020


Before FLOYD and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


P. Matthew Darby, H. David Leibensperger, BERMAN, SOBIN, GROSS, FELDMAN &
DARBY, L.L.P., Lutherville, Maryland for Appellant. Jacqueline M. Holmes, Nikki L.
McArthur, JONES DAY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Greenup appeals the district court’s order granting summary judgment in

favor of CSX Transportation, Inc., on his retaliatory discharge claim under the Federal

Railway Safety Act (FRSA), 49 U.S.C. § 20109. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Greenup v. CSX Transp., Inc., No. 1:17-cv-01295-CCB (D. Md. July 31, 2019). We deny

Greenup’s motion to schedule oral argument, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2